Citation Nr: 0936400	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  03-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1965 to August 1969 and from February 1988 to March 
1991.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Seattle Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, among other things, continued to rate a 
low back disorder as 40 percent disabling, bilateral dry eye 
syndrome as 20 percent disabling, and a left hand disorder as 
30 percent disabling at the same time the RO denied 
entitlement to individual unemployability.  The Veteran filed 
a timely notice of disagreement (NOD) in regards to the 
above-mentioned issues.  He perfected his appeal regarding 
the bilateral dry eye syndrome and TDIU claims.  In an April 
2007 decision, the Board denied an increased rating for 
bilateral dry eye syndrome.  The Board remanded the issues 
seeking increased ratings for low back and left hand 
disorders to provide the Veteran with an appropriate 
statement of the case (SOC) and remanded the inextricably 
intertwined issue of TDIU.  After an SOC was issued in March 
2009, the Veteran did not perfect his appeal regarding the 
claims seeking increased ratings for a low back and left hand 
disorders.  The only matter remaining before the Board is as 
stated on the previous page.  

In a June 2002 statement, the Veteran appeared to raise new 
claims seeking service connection for a skin disorder and leg 
cramps.  The RO addressed these matters in August 2002 
correspondence, but a determination was never made.  These 
matters are referred to the Agency of Original Jurisdiction 
(AOJ) for further action.  

During the course of the appeal, the Veteran's claims file 
has been transferred to the jurisdiction of the Portland RO. 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are low back 
strain with osteoarthritis (rated 40 percent); post operative 
bilateral cataract extraction, (rated 30 percent); left hand 
osteoarthritis (rated 30 percent); bilateral dry eye syndrome 
(rated 20 percent), degenerative joint disease of the 
cervical spine (rated 10 percent), and right inguinal hernia 
repair, left hydrocele, and residuals of right radial head 
fracture (each rated as noncompensable); The combined 
evaluation for compensation is 80 percent disabling.  

2.  Competent evidence establishes they are of such nature 
and severity as to preclude him from securing or maintaining 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as the determination herein 
grants the benefit sought, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
content or timing is harmless.

II.  Factual Background

VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability, showed that the 
Veteran last worked in November 2000 and worked as an 
electrician.  He had his own business for a period of time 
and then later worked for a company.  Since November 2000, he 
claimed that he was self-employed and tried to sell key 
chains and leather items.  As to his educational background, 
he completed high school, earned five years of college 
credits in automobile repair, and had an Associates Degree as 
an electronics technician.  

Treatment records from Walla Walla VA Medical Center (VAMC) 
dated from 1999 to 2007 noted complaints of neck and back 
pain due to an automobile accident in April 2001.  April 2002 
and October 2003 records showed treatment for conjunctive 
allergic conjunctivitis with dry eyes in both eyes.  He was 
also diagnosed with blepharitis.  December 2002 treatment 
records noted that the Veteran ambulated with the aid of a 
cane.  Records also showed treatment for non service related 
conditions, including urinary symptoms with urinary 
retention, dermatitis, depression, plantar fasciitis in the 
left lower extremity, small right hydrocele, gastroenteritis, 
impotence, hypertension, and possible left knee instability.  
A February 2006 comprehensive eye examination noted that the 
Veteran's vision with current bifocals was good.  His eyes 
were itchy, in which he used Restasis.  He had no other 
visual complaints.  The assessment was hyperopia, 
astigmatism, presbyopia; pseudophakia in both eyes, not 
affecting vision; and chronic allergic conjunctivitis. 

A January 2001 record from Dr. C. W. L. indicated that the 
Veteran claimed that he sustained an injury to the left heel 
in October 2000 when he stepped on a wooden pallet, turned 
his heel backwards and tore the tendon in his heel.  There 
was evidence that the employer disputed the injury.  The 
Veteran reported that he could not go back to work for H & N 
Electric due to the animosity between him and his employer 
since he filed a Department of Labor and Industries (Workers' 
Compensation) claim.  He also reported that due to a motor 
vehicle accident, he no longer had a vehicle to perform the 
odd jobs he was doing after the Department of Labor and 
Industries cut off his benefits in March 2001.  

A March 2001 VA eye examination noted that the Veteran used 
multiple medications for allergy, eye related problems.  As 
for his eyesight, at the time of the examination, he was 
without complaint.  The corrected near visual acuity was 
20/20 in both eyes and the corrected distant visual acuity 
was 20/15 in the right eye.  The assessment was chronic dry 
eye and allergy symptoms, ongoing.  The Veteran was expected 
to continually need some kind of lubricating eye drops and 
from time to time, allergy eye drops.  There was status post 
cataract surgery in both eyes with vision to 20/15 and no 
abnormal findings; mild refractive error, which was 
correctable with standard eyeglasses; and an area of lattice 
degeneration in the peripheral retina of the left eye in on 
area, which will need to be followed with routine eye 
examinations.  

On March 2001 VA back examination, the Veteran reported that 
he had pain and stiffness in his neck associated with over 
work.  Since he last worked in November 2000, he now 
generally napped twice a day and his neck has been less 
problematic.  He was asked if he used to stay home from work 
during intense periods of pain.  He replied that he did go 
into work, but worked at a slower pace.  He wanted to stay 
home, but felt that his employer frowned upon people who used 
sick leave to stay home.  In regards to his low back, he 
reported that fatigue and endurance were both evident and 
more problematic when he was working full time.  

On March 2001 VA shoulder, elbow, wrist, knee, and ankle 
examination, it was noted that the Veteran had not been 
employed since November 2000 due to an on-the-job injury.  He 
reported that he had limited use of his left hand.  The 
Veteran went to work most days and tried to work around the 
discomfort, decrease in grip strength, and fatigue in his 
left hand by increasing the use of his right hand and arm.  
He was left-hand dominant.  

On his October 2001 notice of disagreement, the Veteran 
claimed that he had back spasms while standing or lifting 
weights more than 30 pounds and he had a loss of hand 
strength that prevented him from grasping or using tools.  He 
also stated that his dry eye syndrome required use of dark 
glasses at all times.  

In a December 2002 statement, the Veteran confirmed that he 
used to receive payment from the Department of Labor and 
Industries.  He again described problems he had with his back 
and experienced leg cramps when he did physical labor.  He 
was treated with Quinine.  

Based on the VA Form 21-4192 from H&N Electric, Inc. dated in 
October 2005, the Veteran was employed as an electric motor 
mechanic from July 1999 to October 2000.  The employer 
indicated that the Veteran terminated employment due to an 
injury to his left foot.  

Based on a review of the Veteran's records from the Social 
Security Administration (SSA), it was determined by SSA that 
the Veteran's medical condition was not severe enough to 
significantly affect his ability to perform work-related 
activities such as walking, standing, bending, lifting, 
carrying, or interacting with people.  SSA denied the Veteran 
disability benefits in 2002 and 2004.  On his 2002 
application for SSA disability benefits, the Veteran 
indicated that leg cramps, high blood pressure, dry eye 
syndrome (from cataract surgery), eczema, and back spasms 
limited his ability to work.  He indicated that he could not 
stand for any period of time, could not lift weights over 30 
pounds repeatedly, could not stay in the sunlight for long, 
and certain chemicals made his skin break out.  

On April 2006 VA eye examination, it was noted that the 
Veteran continued to be unemployed; however, he applied for a 
dispatching job for the City of Milton Freewater.  His 
corrected visual acuity was 20/20 in each eye.  The examiner 
concluded that the Veteran's service-connected post-operative 
cataract status (pseudophakia) did not impair this ability to 
gain/retain employment.  His visual acuity met driver's 
license standards and also allowed him to read standard print 
with proper eyeglass correction.  The chronic dry eye, 
allergic conjunctivitis and chronic blepharitis created a 
cluster of conditions that did affect the activities of daily 
living in that this Veteran needed to be able to control his 
working environment to limit exposure to allergens such as 
dust or pollen, or exposure to drying environments such as 
direct heat, air conditioning, or wind.  Regarding the 
Veteran's bilateral dry eye syndrome, the examiner stated 
that regular instillation of lubricating eye-drops, was not 
an impediment to employment.  However, the eye conditions 
which affected the Veteran could limit the environments in 
which he could work unimpaired by his ocular conditions.  

On April 2006 orthopedic examination, the Veteran stated that 
his service-connected low back disability had occasional pain 
caused by certain movements and positions.  The Veteran 
stated that he had flare-ups of back pain after walking 50 
yards and standing for 5 minutes.  He could sit for 20 
minutes then would fidget and had to get up and move around 
due to low back pain.  He stated that he had intermittent 
pain in the cervical spine that was worse with activities 
such as turning his head and neck.  He had very few cervical 
spine flare-ups in the last two years.  When he slept on his 
right side, he had pain and had to change positions.  
Regarding the service-connected left hand disability, he 
stated that any force with twisting caused symptoms.  He had 
difficulty with hammers and wrenches and had a lot of flare-
ups.  He had not opened any jars or used any tools since 
1999.  He stated that he last worked in 2003 delivering 
newspapers, but had to retire completely due to low back and 
left hand disabilities.  At this time, he was unable to pick 
up anything on the ground.  He applied for other jobs, but 
was unable to get one.  

In a June 2006 statement, the Veteran's representative 
contended that the Veteran could not find substantial gainful 
employment due to his service-connected disabilities.  He was 
an electrician who had difficulty seeing, so he could no 
longer perform the type of jobs for which he was trained.  
His back limited the amount of weight he could lift and the 
amount of time he could stand or sit.  He had not been 
substantially gainfully employed since July 1998.  

An August 2008 VA eye examination did not report whether the 
Veteran's service-connected eye disorder had an impact on his 
employment.  

On September 2008 VA examination, it was noted that the 
claims file was reviewed.  It was noted that the Veteran had 
6.5 years of college, and received an electronic technician 
AA degree in 1998, and an AA in automotive body repair degree 
in 1972.  He was allergic to paint fumes, which precluded 
working in autobody.  He worked in electronics repair 
activities in 1999 and last worked in electrical motor repair 
in 2000.  He had to quit due to an injury in which he tore 
the plantar fascia of his foot on a pallet and was unable to 
tolerate standing on his feet.  Since then he took up writing 
and had written two books.  He currently was working on a 
third book.  He estimated that he had earned only $200 in the 
past 12 months.  After physical examination and clinical 
testing, the examiner offered opinions regarding the affect 
the Veterans service connected disorders had on 
employability.  

In regards to the Veteran's right elbow disorder, the 
examiner opined that it did not preclude employment involving 
light lifting and carrying, or sedentary work.  The examiner 
noted that he Veteran's prior employment history was 
reviewed.  The examiner reasoned that the Veteran was able to 
work for 18 months as an electric motor repairman from 1999 
to 2000.  He quit the job for unrelated nonservice-connected 
medical problem with his feet manifested by plantar fascia 
tears.  Moderate to heavy lifting or repetitive use of the 
right elbow would likely be poorly tolerated in the 
mechanical field of work, but endeavors as a writer would be 
unimpaired.  

In regards to the left hand disorder, the examiner opined 
that the service-connected left hand condition likely 
prevented the Veteran from securing and following 
substantially gainful employment consistent with his 
education and work background.  The examiner reasoned that 
the Veteran's history, x-ray report, and clinical examination 
involving the left hand would be consistent with the reported 
limitations.  He had loss of motion of two fingers, the 
little finger and the ring finger or thumb.  He had 
difficulty opening jars.  He had moderate flare-ups every 
five to six months for one to two days.  There was a 75% 
additional loss of strength and endurance.  His hand would 
cramp while he was driving.  His typing was limited to 15 to 
20 minutes due to the combined physical disabilities 
including left hand and lower back and spine.  

The examiner opined that the service-connected "neoplasm, 
benign, genitourinary" did not prevent the Veteran from 
securing and following substantially gainful employment 
consistent with his education and work background.  The 
examiner reasoned that the Veteran's history indicated that 
there was no impairment in accomplishing any occupational or 
household chores due to his disability.  There were also no 
significant effects on any general occupation due to 
enlargement of the prostate.  

The examiner opined that the Veteran's service connection 
cervical and lumbar spine disorders prevented him from 
securing and following substantially gainful employment 
consistent with his education and work background.  The 
examiner stated that based on the Veteran's history and 
physical examination, employment involving anything other 
than sedentary activity would likely be poorly tolerated with 
regards to the Veteran's cervical and lumbar spine 
conditions.  His cervical spine disorder limited his 
endurance sitting at a computer, or writing to about 
15 minutes and his lumbar spine disorder limited these 
activities to about 30 minutes.  Flare-ups occurred a couple 
of times per year in which he had at least 50% increased loss 
of motion in the cervical spine and 50% loss of motion in the 
lumbar spine.  He used a cane and walking 150 yards induced 
pain.  Driving further than 60 miles caused back pain.  
Repetitive bending was not tolerated.  There were significant 
prolonged effects on occupational activities.  

The examiner opined that the Veteran's service connected 
inguinal hernia condition did not prevent him from securing 
and following substantially gainful employment consistent 
with his education and work background.  The examiner 
reasoned that there was no adverse impact on daily or 
occupational activities from the hernia.  The Veteran 
remained asymptomatic without reported residuals or pain.  

III.  Criteria and Analysis

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

The central inquiry is "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the Veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008);  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

The Board must consider the effects of the Veteran's service- 
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
Veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the Veteran can 
perform work.

The Veteran asserts that he is unable to maintain employment 
due to service-connected disabilities.  In the claim received 
in December 2000, the Veteran indicated that he last worked 
full time in November 2000.

The Veteran is service-connected for low back strain with 
osteoarthritis, rated 40 percent; post operative bilateral 
cataract extraction, rated 30 percent; left hand 
osteoarthritis, rated 30 percent; bilateral dry eye syndrome, 
rated 20 percent; degenerative joint disease of the cervical 
spine, rated 10 percent; and right inguinal hernia repair, 
left hydrocele, and residuals of right radial head fracture, 
each rated as noncompensable.  The combined evaluation for 
compensation is 80 percent disabling.  Thus, the schedular 
criteria are satisfied.  In order to prevail in a TDIU claim, 
the record must also show that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disability.

The Veteran contends that his service-connected disabilities 
render him unemployable.  On review of the record, the Board 
finds that such is reasonably shown.  The Board notes that 
the denial of TDIU in this case appears to have been based on 
the fact that the Veteran had an on-the-job injury in 2000 
that involved a nonservice-connected disability, and that he 
stopped working as a result of that injury.  In that regard 
it is noteworthy that regardless of the reason why the 
Veteran initially stopped working in 2000, the critical 
question in the matter is what is the effect on employability 
of his service connected disabilities at present time.  

On the September 2008 VA examination, the examiner opined 
that the Veteran's lumbar and cervical spine disorders 
prevented him from securing and following substantially 
gainful employment consistent with his education and work 
background.  Although the examiner stated that anything other 
than sedentary work would be poorly tolerated, he also noted 
that the Veteran's cervical spine disorder limited his 
endurance of sitting at a computer or writing to 15 minutes 
and his lumbar spine disorder limited these activities to 30 
minutes.  The examiner added that there were significant 
prolonged effects on the Veteran's occupational activities.  
Furthermore, the examiner opined that the left hand disorder 
likely prevented the Veteran from securing and following 
substantially gainful employment consistent with his 
education and work background.  The Veteran had loss of 
motion of two fingers, difficulty with opening jars, and 
during flare-ups there was a 75% additional loss of strength 
and endurance.  Evidence associated with the claims file 
reported that the Veteran was left hand dominant.  The 
examiner again added that typing would be limited to 15 to 20 
minutes due to the combined effects of the Veteran's left 
hand and spine disorders.  The Board finds that based on the 
above evidence, the Veteran would essentially be prevented 
from engaging in sedentary work consistent with his education 
and work background due to his left hand and cervical and 
lumbar spine disorders.  

Although the VA examiner indicated that the Veteran's right 
elbow disorder would not interfere with his writing and that 
the benign genitourinary neoplasm, enlarged prostate, or 
hernia did not prevent him from securing and following 
substantially gainful employment, the Board finds that the 
evidence is at least in equipoise regarding whether overall 
his service-connected disabilities prevented him from being 
able to work.  Resolving the benefit of the doubt in favor of 
the Veteran, the Board finds that the Veteran is unemployable 
based on his service-connected disabilities.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  Accordingly, a total disability 
rating based upon individual unemployability due to service-
connected disability is warranted.  38 C.F.R. §§ 4.3, 4.7 
(2008).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


